                                                         USDC
      Case 1:20-cv-00521-GHW Document 9 Filed 05/15/20 Page 1 ofSDNY
                                                                 1
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 5/15/20
SOUTHERN DISTRICT OF NEW YORK

PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                   Plaintiff,
                                                                   1:20-cv-0521 (GHW)
                       -against-
                                                                          ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

        On May 13, 2020, Defendants filed a motion to compel arbitration. Dkt. No. 8. Plaintiff is

directed to file any opposition by no later than June 13, 2020. Defendants’ reply, if any, is due

within one week after the date of service of Plaintiff ’s opposition.

        To make filing easier during the COVID-19 pandemic, the Court has established a

temporary email address that pro se party litigants may use to file documents. Alternatively, pro se

parties may submit documents by regular mail or in person at the drop box located at the U.S.

Courthouse in Manhattan (500 Pearl Street). More information, including instructions on this new

email service for pro se parties, is available at

https://www.nysd.uscourts.gov/sites/default/files/pdf/covid-19/Notice%20-

%20Pro%20Se%20Email.pdf.

        SO ORDERED.

 Dated:     May 15, 2020
                                                                 _____________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
